                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                        MDL No. 2741
 LIABILITY LITIGATION
                                                Case No. 16-md-02741-VC

                                                PRETRIAL ORDER NO. 186:
 This document relates to:
                                                LETTER BRIEF RE DEPOSITIONS OF
 ALL ACTIONS                                    GENERAL-CAUSATION EXPERTS

                                                Re: Dkt. No. 7230

       Monsanto’s request to re-depose Dr. Portier and Dr. Benbrook is granted. Each

deposition is limited to 3.5 hours.

       IT IS SO ORDERED.

Dated: October 31, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
